


110 HR 2905 IH: Broadcaster Freedom Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2905
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Pence (for
			 himself, Mr. Walden of Oregon,
			 Mr. Boehner,
			 Mr. Blunt,
			 Mr. Hastert,
			 Mr. Putnam,
			 Mr. Cantor,
			 Mr. Hensarling,
			 Mr. Flake,
			 Mr. Aderholt,
			 Mr. Akin, Mrs. Bachmann, Mr.
			 Barrett of South Carolina, Mr. Barton
			 of Texas, Mr. Bilbray,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mrs. Bono,
			 Mr. Boozman,
			 Mr. Brady of Texas,
			 Mr. Brown of South Carolina,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Buyer,
			 Mr. Calvert,
			 Mr. Camp of Michigan,
			 Mr. Campbell of California,
			 Mr. Cannon,
			 Mr. Carter,
			 Mr. Cole of Oklahoma,
			 Mr. Conaway,
			 Mr. Crenshaw,
			 Mr. Culberson,
			 Mr. Davis of Kentucky,
			 Mr. David Davis of Tennessee,
			 Mr. Tom Davis of Virginia,
			 Mr. Deal of Georgia,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Doolittle,
			 Mrs. Drake,
			 Mr. Duncan,
			 Mr. English of Pennsylvania,
			 Mr. Everett,
			 Ms. Fallin,
			 Mr. Feeney,
			 Mr. Fortuño,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gingrey,
			 Mr. Gohmert,
			 Mr. Goode,
			 Mr. Goodlatte,
			 Mr. Graves,
			 Mr. Hastings of Washington,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. Jordan of Ohio,
			 Mr. Keller of Florida,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kirk, Mr. Kline of Minnesota,
			 Mr. Kuhl of New York,
			 Mr. Lamborn,
			 Mr. Latham,
			 Mr. Lucas,
			 Mr. Daniel E. Lungren of California,
			 Mr. Mack, Mr. Marchant, Mr.
			 McCarthy of California, Mr.
			 McCrery, Mr. McHenry,
			 Mr. Miller of Florida,
			 Mr. Gary G. Miller of California,
			 Mrs. Musgrave,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Paul, Mr. Pearce, Mr.
			 Pitts, Mr. Poe,
			 Mr. Price of Georgia,
			 Mr. Radanovich,
			 Mr. Reynolds,
			 Mr. Royce,
			 Mr. Ryan of Wisconsin,
			 Mrs. Schmidt,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Smith of Nebraska,
			 Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Stearns,
			 Mr. Terry,
			 Mr. Tiahrt,
			 Mr. Walberg,
			 Mr. Weldon of Florida,
			 Mr. Westmoreland,
			 Mr. Whitfield,
			 Mr. Wicker,
			 Mr. Wilson of South Carolina,
			 Mr. Wolf, Mr. Young of Alaska, and
			 Mr. Upton) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prevent the Federal Communications Commission from
		  repromulgating the fairness doctrine.
	
	
		1.Short titleThis Act may be cited as the
			 Broadcaster Freedom Act of
			 2007.
		2.Fairness doctrine
			 prohibitedTitle III of the
			 Communications Act of 1934 is amended by inserting after section 303 (47 U.S.C.
			 303) the following new section:
			
				303A.Limitation on
				general powers: fairness doctrineNotwithstanding section 303 or any other
				provision of this Act or any other Act authorizing the Commission to prescribe
				rules, regulations, policies, doctrines, standards, or other requirements, the
				Commission shall not have the authority to prescribe any rule, regulation,
				policy, doctrine, standard, or other requirement that has the purpose or effect
				of reinstating or repromulgating (in whole or in part) the requirement that
				broadcasters present opposing viewpoints on controversial issues of public
				importance, commonly referred to as the Fairness Doctrine, as
				repealed in General Fairness Doctrine Obligations of Broadcast Licensees, 50
				Fed. Reg. 35418
				(1985).
				.
		
